Abated and Opinion filed September 27, 2007







Abated and
Opinion filed September 27, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00165-CR
NO. 14-07-00166-CR
____________
 
DONALD CRAIG CORNETT,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from County Criminal
Court at Law No. 1
Harris County, Texas
Trial Court Cause Nos.
1389746 & 1389747
 

 
M E M O R A N D U M   O P I N I O N
On September 13, 2007,
this court was formally notified of appellant=s death and furnished a copy of
appellant=s death certificate.  The death of an appellant during the pendency of an
appeal deprives this court of jurisdiction.  See Ryan v. State, 891
S.W.2d 275 (Tex. Crim. App. 1994).  When an appellant dies after an appeal is
perfected but before this court issues the mandate, the appeal is to be
permanently abated.  See Tex. R. App.
P. 7.1(a)(2). 




Accordingly, we order the
appeals permanently abated. 
 
PER CURIAM
 
 
Opinion
filed September 27, 2007.
Panel
consists of Chief Justice Hedges, Justices Yates and Frost.
Do
not publish B Tex. R. App. P.
47.2(b).